DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 08 July 2022, amendments and/or remarks have been submitted and placed in the application file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 July 2022 and 23 August 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Response to Arguments
Applicant's arguments filed 08 July 2022 with respect to the rejections of claims 1-20 under 35 USC 112(b), or second paragraph, have been fully considered but they are not persuasive. Applicant begins the arguments by arguing the 35 USC 112(b) rejection regarding “the metes and bounds of the claimed ‘context of the robot’” is unclear. Specifically, Applicant argues;
USPTO rules indicate that the "decision on whether a claim is indefinite under 35 U.S.C. 112(b) ... requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification." MPEP 2173.02. Applicant submits that the claimed "context of the robot" is clear to one of skill in the art in light of Applicant's Specification as originally filed. For instance, Applicant's Specification describes that "[i]n embodiments ... 'context' may include any conditions related, in any way, to the robot."  Specification as filed, paragraph [0058]. As such, the meaning of "context of the robot", while broad, is clear.

Applicant further notes that the breadth of the term "context of the robot" does not make the term indefinite. USPTO rules make it explicit that claim breadth cannot be equated with indefiniteness. The MPEP recites that "Examiners ... are cautioned against confusing claim breadth with claim indefiniteness." MPEP 2173.02. "A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined." MPEP 2173.02. Applicant respectfully submits that the term "context of the robot" is clearly defined, for instance in paragraph [0058] of the Specification as originally filed and, thus, the claims comply with 35 U.S.C. § 112(b).

	Examiner emphasizes Applicant’s disclosed interpretation of “context of the robot” provided in paragraph [0058], wherein “[i]n embodiments…’context’ may include any conditions related, in any way, to the robot.”  Examiner notes in the same paragraph of Applicant’s disclosure, Applicant provides a plethora of examples, including multiple interpretations, of what the “context of the robot” may be, and further indicates wherein there may be additional examples (i.e. “amongst other examples.”).  As indicated in the same referenced section of the MPEP noted above by the Applicant (MPEP 2173.02), this section additionally states “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 USC 112(b), or pre-AIA  35 USC 112, second paragraph is appropriate. Examiners, however are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” (emphasis added).  Examiner therefore contends wherein based on the permutation of reasonable interpretations regarding the claimed “context of the robot”, one of ordinary skill in the art would read the limitation “with more than one reasonable interpretation”, and therefore the 35 USC 112(b), or second paragraph is appropriate.  Additionally, Examiner contends wherein based on the currently provided claim language “the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” Specifically, based on the currently provided claim language, the boundaries regarding the claimed “context of the robot” are not clearly delineated and as such, the scope is unclear.  Accordingly, Applicant’s arguments regarding the rejections of claims 1-20 under 35 USC 112(b), or second paragraph, rejections are unpersuasive and remain rejected under this section as indicated below.  Examiner notes wherein the rejections have been augmented below, to better clarify the rejections, in light of Applicant’s arguments.

Applicant’s arguments filed 08 July 2022 with respect to claim(s) 1-20 under 35 USC 102(a)(1) have been considered but are moot in view of the new grounds of rejection provided below, which was necessitated based on Applicant’s amendments to the claims, which changed the scope of the currently provided claims. It is noted that Applicant has maintained the argument regarding wherein Fujita does not anticipate “selecting and implementing a given motion modification…from amongst a plurality of motion modifications based on a context of the robot…and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound.”  Examiner notes Applicant’s argument, and for the same reasons provided in the Non-Final Rejection mailed on 13 April 2022, Examiner maintains the same rationale/rebuttal (i.e. response to arguments) as provided in the Non-Final Rejection mailed on 13 April 2022.  That said, Applicant’s argument(s) and Examiner’s rebuttal to Applicant’s argument(s) appears to be moot in view of Applicant’s amendment(s) to the claims, which changed the scope of the currently provided claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “selecting and implementing a given motion modification for the robot, from amongst a plurality of motion modifications based on a context of the robot and…”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “context of the robot” encompass, and therefore, claim 1 is rendered indefinite.  Examiner notes paragraph [0058] of Applicant’s disclosure, which teaches wherein the  “context of the robot” may be “[i]n embodiments…’context’ may include any conditions related, in any way, to the robot.”  Examiner notes in the same paragraph of Applicant’s disclosure, Applicant provides a plethora of examples, including multiple interpretations, of what the “context of the robot” may be, and further indicates wherein there may be additional examples (i.e. “amongst other examples.”).  Examiner additionally notes MPEP 2173.02, which states “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 USC 112(b), or pre-AIA  35 USC 112, second paragraph is appropriate. Examiners, however are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” (emphasis added).  Based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, the claimed “context of the robot” includes a plurality of reasonable interpretations such that one of ordinary skill in the art would read the limitation “with more than one reasonable interpretation”, and therefore the claim is rendered indefinite.  Additionally, Examiner contends wherein based on said currently provided claim language “the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” Specifically, based on the currently provided claim language, the boundaries regarding the claimed “context of the robot” are not clearly delineated and as such, the scope is unclear.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 2-14, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 15, Applicant provides the claim limitation, “select and implement a given motion modification of a robot, from amongst a plurality of motion modifications based on a context of the robot and…”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “context of the robot” encompass, and therefore, claim 1 is rendered indefinite.  Examiner notes paragraph [0058] of Applicant’s disclosure, which teaches wherein the “context of the robot” may be “[i]n embodiments…’context’ may include any conditions related, in any way, to the robot.”  Examiner notes in the same paragraph of Applicant’s disclosure, Applicant provides a plethora of examples, including multiple interpretations, of what the “context of the robot” may be, and further indicates wherein there may be additional examples (i.e. “amongst other examples.”).  Examiner additionally notes MPEP 2173.02, which states “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 USC 112(b), or pre-AIA  35 USC 112, second paragraph is appropriate. Examiners, however are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” (emphasis added).  Based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, the claimed “context of the robot” includes a plurality of reasonable interpretations such that one of ordinary skill in the art would read the limitation “with more than one reasonable interpretation”, and therefore the claim is rendered indefinite.  Additionally, Examiner contends wherein based on said currently provided claim language “the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” Specifically, based on the currently provided claim language, the boundaries regarding the claimed “context of the robot” are not clearly delineated and as such, the scope is unclear.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claims 16-19, these claims are either directly or indirectly dependent upon independent claim 15, and therefore are also rejected under this section for at least their dependency upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 20, Applicant provides the claim limitation, “select and implement a given motion modification of a robot, from amongst a plurality of motion modifications based on a context of the robot and…”, however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “context of the robot” encompass, and therefore, claim 20 is rendered indefinite.  Examiner notes paragraph [0058] of Applicant’s disclosure, which teaches wherein the  “context of the robot” may be “[i]n embodiments…’context’ may include any conditions related, in any way, to the robot.”  Examiner notes in the same paragraph of Applicant’s disclosure, Applicant provides a plethora of examples, including multiple interpretations, of what the “context of the robot” may be, and further indicates wherein there may be additional examples (i.e. “amongst other examples.”).  Examiner additionally notes MPEP 2173.02, which states “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 USC 112(b), or pre-AIA  35 USC 112, second paragraph is appropriate. Examiners, however are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” (emphasis added).  Based on the currently provided claim language, and further given the broadest reasonable interpretation of said claim language, the claimed “context of the robot” includes a plurality of reasonable interpretations such that one of ordinary skill in the art would read the limitation “with more than one reasonable interpretation”, and therefore the claim is rendered indefinite.  Additionally, Examiner contends wherein based on said currently provided claim language “the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” Specifically, based on the currently provided claim language, the boundaries regarding the claimed “context of the robot” are not clearly delineated and as such, the scope is unclear.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112(b), or second paragraph, rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (US 2002/0158599 A1, hereinafter Fujita) in view of Cheuvront et al (US 2017/0361468 A1, hereinafter Cheuvront).
Regarding claim 1, Fujita discloses a method for modifying motion of a robot (Figures 7 & 8, robot 1), the method comprising: 
detecting a sound in an environment using a sound capturing device (Figure 8, microphone 23; Figures 8, 15 & 33; at least as in paragraphs 0252-0255 and 0362-0363, wherein the microphone provided with the robot picks up sounds around said robot) 
processing the detected sound, the processing including at least one of: 
comparing the detected sound to a library (Figures 15 & 34, associative memory/recall memory 104) of sound characteristics associated with sound cues (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0362-0363, wherein the acoustic signal input unit is supplied with sounds from around the robot, and further wherein said acoustic signal (i.e. speech signal) is outputted to a feature extractor); and 
extracting features or characteristics from the detected sound using a model (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0364-0365, wherein the feature extractor detects a feature of the acoustic speech and outputs it to the downstream HMM unit, and further wherein said HMM unit adopts a hidden Markov model which classifies the input acoustic signal based on the detected feature); and 
selecting and implementing a given motion modification for the robot, from amongst a plurality of motion modifications based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound (Figures 15, 16A & 33-35; at least as in paragraphs 0253, 0264-0269, 0272-0275 and 0367-0369, specifically as in at least paragraphs 0268-0270, wherein based on detected speech information a correlated action from the associative memory/recall memory is determined and subsequently performed by said robot, and further as in at least paragraphs 0367-0369, wherein the associative memory/recall memory will output action information based on the input information, for controlling said robot, and further as in at least paragraphs 0272-0275, wherein “During learning, the robot 1 is given a touch simultaneously with, or just before or after, giving speech (acoustic signal) as shown in FIG. 16A…With the above teaching operation, the robot 1 will be taught to make a shifting motion from (A-1) to (A-2) in FIG. 16A.”). Examiner therefore contends wherein Fujita provides the teaching that based on a context of the robot (i.e. robot being touched) simultaneously (i.e. in combination with) with a detected speech (i.e. acoustic signal) of a “backward” command, said robot’s motion is modified from a standing position to a sitting position, as is further emphasized by Figure 16A.  That said, Fujita is silent specifically regarding wherein the processing includes “triangulating the detected sound to determine a location of a source of the detected sound” and further wherein the selection and implementing of a given motion modification additionally includes “the location determined” and is done “as a robot is operating pursuant to a pre-defined motion plan.”
Cheuvront, in the same field of endeavor as Fujita, discloses systems and methods for controlling an autonomous mobile robot through interaction with a user.  Cheuvront discloses wherein the system includes an audio media device (i.e. sound capturing device) that is in wireless communication with a mobile robot, and further wherein said audio media device receives acoustic signals (i.e. voice commands).  Cheuvront goes on to teach wherein based on the received acoustic signals, origin of the detected voice command may be determined through triangulation of said acoustic signals. Cheuvront further discloses wherein the mobile robot may autonomously perform a cleaning operation (i.e. a motion plan) within a given area, and further wherein while the mobile robot is performing said cleaning operation, a user may provide a voice command, through the audio media device, to instruct the mobile robot to go to the user and/or clean a particular area and/or location within said area that is indicated by said user (Figures 2-5; at least as in paragraphs 0017, 0092 and 0191-0192).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the teachings of Fujita, to include Cheuvront’s teachings of triangulating a detected sound to determine a location of a source detected sound, and further modifying a current operation of the robot to execute another operation, since Cheuvront teaches wherein such a system reduces inefficiencies associated with user interactions with or related to the mobile robot, thereby providing a more dynamic and robust robot control system and corresponding method.  Examiner additionally notes wherein one skilled in the art would have been motivated to combine the teachings of Fujita and Cheuvront, as they are both directed towards controlling a mobile robot through voice commands provided by a user, therefore one skilled in the art could have realized the use of a known technique to improve similar devices (methods, or products) in the same way. 
Regarding claim 2, in view of the above combination of Fujita and Cheuvront, Fujita discloses the method further comprising: creating the library of sound characteristics associated with the sound cues by: recording a plurality of sounds in an environment; identifying one or more of the recorded plurality of sounds as a sound cue; determining sound characteristics of the one or more plurality of sounds identified as a sound cue; associating the determined sound characteristics with the one or more plurality of sounds identified as a sound cue in computer memory of the library; and associating, in the computer memory of the library, a respective action rule with the one or more plurality of sounds identified as a sound cue (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369, specifically as in at least paragraph 0264, wherein the associative memory/recall memory 104 makes a learning based on information from the speech recognition unit 101, sensor data processor 102 and instinct/emotion storage unit 103, and thereafter it generates action information corresponding to input speech and image on the basis of learning).
Regarding claim 3, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein identifying one or more of the recorded plurality of sounds as a sound cue is based upon at least one of: user input flagging a given sound as a sound cue; context obtained from analyzing non-sound sensor input; and output of a neural network trained to identify sound cues using the recorded plurality of sounds as input (Figures 15, 32-35 & 38-39; at least paragraphs 0264-0270, 0341-0344, 0362-0369, 0399 and 0404).
Regarding claim 4, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein comparing the detected sound to the library of sound characteristics associated with sound cues includes: processing the detected sound using a neural network trained to identify one or more characteristics of the detected sound that matches at least one of the sound characteristics associated with the sound cues (Figures 15, 32-35 & 38-39; at least paragraphs 0264-0270, 0341-0344, 0362-0369, 0399 and 0404).
Regarding claim 5, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein comparing the detected sound to the library of sound characteristics associated with sound cues includes: identifying a sound characteristic of the detected sound matching a given sound characteristic associated with a given sound cue in the library (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 6, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein based on the context, the location determined, and the comparison, selecting and implementing a given motion modification of the robot includes: identifying one or more action rules associated with the given sound cue; and modifying the motion of the robot to be in accordance with the one or more action rules (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 7, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein at least one of the one or more action rules dictates a first result for the motion of the robot and a second result for the motion of the robot, where the motion of the robot is modified to be in accordance with the first result or the second result based upon the context of the robot (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 8, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein the sound cues include at least one of: a keyword, a phrase, a sound indicating a safety-relevant event, and a sound relevant to an action (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 9, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein context of the robot includes at least one of: torque of a joint of the robot; velocity of a link of the robot; acceleration of a link of the robot, jerk of a link of the robot; force of an end effector attached to the robot; torque of an end effector attached to the robot; pressure of an end effector attached to the robot; velocity of an end effector attached to the robot; acceleration of an end effector attached to the robot; task performed by the robot; and characteristics of an environment in which the robot is operating (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 10, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein selecting and implementing a given motion modification of the robot includes: comparing the context of the robot to a library of contexts to detect a matching context; identifying one or more action rules associated with the matching context; and modifying the motion of the robot to be in accordance with the one or more action rules (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 11, in view of the above combination of Fujita and Cheuvront, Fujita discloses the method further comprising creating the library of contexts by: recording a plurality of contexts in an environment; and associating, in computer memory of the library, a respective action rule with one or more of the plurality of recorded contexts (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 12, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein recording the plurality of contexts in the environment uses at least one of: a vision sensor; a depth sensor; a torque sensor; and a position sensor (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 13, in view of the above combination of Fujita and Cheuvront, Fujita discloses the method further comprising identifying the respective action rule associated with the one or more of the plurality of recorded contexts by: processing the plurality of recorded contexts to identify at least one of: a pattern in the environment in which the contexts were captured and a condition in the environment in which the contexts were captured; and identifying the respective action rule using at least one of the identified pattern and condition (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 14, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein processing the plurality of recorded contexts to identify at least one of a pattern and a condition includes at least one of: comparing the plurality of recorded contexts to a library of predefined context conditions; and evaluating output of a neural network trained to identify patterns or conditions of a context from the plurality of recorded contexts (Figures 15, 32-35 & 38-39; at least paragraphs 0264-0270, 0341-0344, 0362-0369, 0399 and 0404).
Regarding claim 15, Fujita discloses a system for modifying motion of a robot (Figures 7 & 8, robot 1), the system comprising: 
a processor (Figure 8, CPU 10; at least as in paragraphs 0178-0180); and 
a memory (Figure 8, DRAM 11, ROM 12, memory card 28) with computer code instructions stored thereon (Figure 8; at least as in paragraphs 0178-0180 & 0186), the processor and the memory, with the computer code instructions, being configured to cause the system to: 
detect a sound in an environment using a sound capturing device (Figure 8, microphone 23; Figures 8, 15 & 33; at least as in paragraphs 0252-0255 and 0362-0363, wherein the microphone provided with the robot picks up sounds around said robot); 
process the detected sound, the processing including at least one of: 
comparing the detected sound to a library (Figures 15 & 34, associative memory/recall memory 104) of sound characteristics associated with sound cues (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0362-0363, wherein the acoustic signal input unit is supplied with sounds from around the robot, and further wherein said acoustic signal (i.e. speech signal) is outputted to a feature extractor); and 
extracting features or characteristics from the detected sound using a model (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0364-0365, wherein the feature extractor detects a feature of the acoustic speech and outputs it to the downstream HMM unit, and further wherein said HMM unit adopts a hidden Markov model which classifies the input acoustic signal based on the detected feature); and 
select and implement a given motion modification for the robot, from amongst a plurality of motion modifications based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound (Figures 15, 16A & 33-35; at least as in paragraphs 0253, 0264-0269, 0272-0275 and 0367-0369, specifically as in at least paragraphs 0268-0270, wherein based on detected speech information a correlated action from the associative memory/recall memory is determined and subsequently performed by said robot, and further as in at least paragraphs 0367-0369, wherein the associative memory/recall memory will output action information based on the input information, for controlling said robot).  That said, Fujita is silent specifically regarding wherein the processing includes “triangulating the detected sound to determine a location of a source of the detected sound” and further wherein the selection and implementing of a given motion modification additionally includes “the location determined” and is done “as a robot is operating pursuant to a pre-defined motion plan.”
Cheuvront, in the same field of endeavor as Fujita, discloses systems and methods for controlling an autonomous mobile robot through interaction with a user.  Cheuvront discloses wherein the system includes an audio media device (i.e. sound capturing device) that is in wireless communication with a mobile robot, and further wherein said audio media device receives acoustic signals (i.e. voice commands).  Cheuvront goes on to teach wherein based on the received acoustic signals, origin of the detected voice command may be determined through triangulation of said acoustic signals. Cheuvront further discloses wherein the mobile robot may autonomously perform a cleaning operation (i.e. a motion plan) within a given area, and further wherein while the mobile robot is performing said cleaning operation, a user may provide a voice command, through the audio media device, to instruct the mobile robot to go to the user and/or clean a particular area and/or location within said area that is indicated by said user (Figures 2-5; at least as in paragraphs 0017, 0092 and 0191-0192).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the teachings of Fujita, to include Cheuvront’s teachings of triangulating a detected sound to determine a location of a source detected sound, and further modifying a current operation of the robot to execute another operation, since Cheuvront teaches wherein such a system reduces inefficiencies associated with user interactions with or related to the mobile robot, thereby providing a more dynamic and robust robot control system and corresponding method.  Examiner additionally notes wherein one skilled in the art would have been motivated to combine the teachings of Fujita and Cheuvront, as they are both directed towards controlling a mobile robot through voice commands provided by a user, therefore one skilled in the art could have realized the use of a known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 16, in view of the above combination of Fujita and Cheuvront, Fujita further discloses where, in comparing the detected sound to the library of sound characteristics associated with sound cues, the processor and the memory, with the computer code instructions, are further configured to cause the system to: identify a sound characteristic of the detected sound matching a given sound characteristic associated with a given sound cue in the library (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369).
Regarding claim 17, in view of the above combination of Fujita and Cheuvront, Fujita further discloses where, in selecting and implementing a given motion modification of the robot based on the comparison, the location determined, and context, the processor and the memory, with the computer code instructions, are further configured to cause the system to: identify one or more action rules associated with the given sound cue; and modify the motion of the robot to be in accordance with the one or more action rules (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 18, in view of the above combination of Fujita and Cheuvront, Fujita further discloses where, in selecting and implementing a given motion modification of the robot, the processor and the memory, with the computer code instructions, are further configured to cause the system to: compare the context of the robot to a library of contexts to detect a matching context; identify one or more action rules associated with the matching context; and modify the motion of the robot to be in accordance with the one or more action rules (Figures 7-8, 15 & 33-35; at least paragraphs 0178-0183, 0260-0270 and 0362-0369).
Regarding claim 19, in view of the above combination of Fujita and Cheuvront, Fujita further discloses wherein the processor and the memory, with the computer code instructions, are further configured to cause the system to: create the library of sound characteristics associated with the sound cues by: recording a plurality of sounds in an environment; identifying one or more of the recorded plurality of sounds as a sound cue; determining sound characteristics of the one or more plurality of sounds identified as a sound cue; associating the determined sound characteristics with the one or more plurality of sounds identified as a sound cue in computer memory of the library; and associating, in the computer memory of the library, a respective action rule with the one or more plurality of sounds identified as a sound cue (Figures 15 & 33-35; at least as in paragraphs 0253-0257, 0264-0270 and 0362-0369, specifically as in at least paragraph 0264, wherein the associative memory/recall memory 104 makes a learning based on information from the speech recognition unit 101, sensor data processor 102 and instinct/emotion storage unit 103, and thereafter it generates action information corresponding to input speech and image on the basis of learning).
Regarding claim 20, Fujita discloses a non-transitory computer program product for modifying motion of a robot (Figures 7 & 8, robot 1), the computer program product comprising a computer-readable medium with computer code instructions stored thereon (Figure 8; at least as in paragraphs 0178-0180 & 0186), the computer code instructions being configured, when executed by a processor (Figure 8, CPU 10; at least as in paragraphs 0178-0180), to cause an apparatus associated with the processor to: 
detect a sound in an environment using a sound capturing device (Figure 8, microphone 23; Figures 8, 15 & 33; at least as in paragraphs 0252-0255 and 0362-0363, wherein the microphone provided with the robot picks up sounds around said robot); 
process the detected sound, the processing including at least one of: 
comparing the detected sound to a library (Figures 15 & 34, associative memory/recall memory 104) of sound characteristics associated with sound cues (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0362-0363, wherein the acoustic signal input unit is supplied with sounds from around the robot, and further wherein said acoustic signal (i.e. speech signal) is outputted to a feature extractor); and 
extracting features or characteristics from the detected sound using a model (Figures 15 & 33; at least as in paragraphs 0252-0255 and 0362-0366, specifically as in at least paragraphs 0364-0365, wherein the feature extractor detects a feature of the acoustic speech and outputs it to the downstream HMM unit, and further wherein said HMM unit adopts a hidden Markov model which classifies the input acoustic signal based on the detected feature); and 
select and implement a given motion modification for the robot, from amongst a plurality motion modification based on a context of the robot and at least one of: (i) the comparison, (ii) the features extracted from the detected sound, and (iii) the characteristics extracted from the detected sound (Figures 15, 16A & 33-35; at least as in paragraphs 0253, 0264-0269, 0272-0275 and 0367-0369, specifically as in at least paragraphs 0268-0270, wherein based on detected speech information a correlated action from the associative memory/recall memory is determined and subsequently performed by said robot, and further as in at least paragraphs 0367-0369, wherein the associative memory/recall memory will output action information based on the input information, for controlling said robot). That said, Fujita is silent specifically regarding wherein the processing includes “triangulating the detected sound to determine a location of a source of the detected sound” and further wherein the selection and implementing of a given motion modification additionally includes “the location determined” and is done “as a robot is operating pursuant to a pre-defined motion plan.”
Cheuvront, in the same field of endeavor as Fujita, discloses systems and methods for controlling an autonomous mobile robot through interaction with a user.  Cheuvront discloses wherein the system includes an audio media device (i.e. sound capturing device) that is in wireless communication with a mobile robot, and further wherein said audio media device receives acoustic signals (i.e. voice commands).  Cheuvront goes on to teach wherein based on the received acoustic signals, origin of the detected voice command may be determined through triangulation of said acoustic signals. Cheuvront further discloses wherein the mobile robot may autonomously perform a cleaning operation (i.e. a motion plan) within a given area, and further wherein while the mobile robot is performing said cleaning operation, a user may provide a voice command, through the audio media device, to instruct the mobile robot to go to the user and/or clean a particular area and/or location within said area that is indicated by said user (Figures 2-5; at least as in paragraphs 0017, 0092 and 0191-0192).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the teachings of Fujita, to include Cheuvront’s teachings of triangulating a detected sound to determine a location of a source detected sound, and further modifying a current operation of the robot to execute another operation, since Cheuvront teaches wherein such a system reduces inefficiencies associated with user interactions with or related to the mobile robot, thereby providing a more dynamic and robust robot control system and corresponding method.  Examiner additionally notes wherein one skilled in the art would have been motivated to combine the teachings of Fujita and Cheuvront, as they are both directed towards controlling a mobile robot through voice commands provided by a user, therefore one skilled in the art could have realized the use of a known technique to improve similar devices (methods, or products) in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following references, which are in the same field of endeavor as the instant invention, and also teach several of the currently provided claim limitations;
US 2018/0043952 A1, issued to Ellerman et al, which is directed towards a mobile robot that receives voice commands and detects the location of the user who provided said voice commands and further executes said voice command based on the location of the user.
US 2015/0032260 A1, issued to Yoon et al, which is directed towards a mobile cleaning robot that is responsive to voice commands from a user.
US 2016/0103202 A1, issued to Sumiyoshi et al, which is directed towards a mobile robot and sound source position estimation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664